Name: Council Regulation (EEC) No 303/93 of 8 February 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in certain EFTA countries
 Type: Regulation
 Subject Matter: tariff policy;  fisheries;  economic geography
 Date Published: nan

 12. 2. 93 Official Journal of the European Communities No L 36/9 COUNCIL REGULATION (EEC) No 303/93 of 8 February 1993 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in certain EFTA countries no reasonable obstacle to authorizing the Member States to draw from the quota-volumes the necessary quantities corresponding to actual imports ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accor ­ dingly ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within, and jointly represented by, the Benelux Economic Union, any operation concerning the adminis ­ tration of these quotas may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas, in agreements concluded between the Commu ­ nity and certain EFTA countries and approved by Deci ­ sions 86/555/EEC, 86/557/EEC, 86/558/EEC and 86/559/EEC ('), the Community undertook to open each year, subject to certain conditions, Community tariff quotas at a reduced or zero rate of duty for a number of agricultural and fishery products originating in those countries ; whereas those tariff quotas should be opened for 1993, and, where necessary, the conditions of eligibi ­ lity laid down should be specified ; Whereas all Community importers should be ensured equal and continuous access to the said quotas and the duty rates laid down for the quota should be applied consistently to all imports of the product in question into all Member States until the quotas are exhausted ; Whereas the decision for the opening, in the execution of its international obligations, of tariff quotas should be taken by the Community ; whereas, to ensure the effici ­ ency of a common administration of these quotas, there is HAS ADOPTED THIS REGULATION : Article 1 1 . From the 1 January to 31 December 1993 the customs duties applicable to imports of the products listed below shall be suspended at the levels indicated below and within the limits of the Community tariff quotas as shown below : (a) The following products, originating in Sweden : Order No CN code 0 Description Amount of quota (in tonnes) Quota duty (%) 09.0601 09.0603 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat falling within CN code 0304 :  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0302 50 10   Of the species Gadus morhua  Other fish, excluding livers and roes : 0302 62 00   Haddock (Melanogrammus aeglefinus) 0302 63 00   Coalfish (Pollachius virens) 0304 Fish fillets and other fish meat (whether or not mincred), fresh chilled or frozen : 0304 10  Fresh or chilled :   Fillets :    Other : ex 0304 10 31     Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Bore ­ ogadus saida :  Of the species Gadus morhua 3 500 1 500 0 0 (') OJ No L 328, 22. 11 . 1986, pp. 58, 77, 90 and 99. No L 36/10 Official Journal of the European Communities 12. 2. 93 Order No CN code 0 Description Amount of quota (in tonnes) Quota duty (%) 1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs : 09.0605  Fish, whole or in pieces, but not minced : 250 0 1604 12 Herrings : 160412 90 Other ' 160413   Sardines, sardinella and brisling or sprats : 160413 90 Other 1604 19   Other : 09.0607 Other : 200 0 1604 19 99 Other 1604 20  Other prepared or preserved fish : k 1604 20 90   Of other fish 090609 \ 1604 30  Caviar and caviar substitutes : 1 60 0 1604 30 90   Caviar substitutes ' 1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 09.0611 &lt; ex 1605 20 00  Shrimps and prawns :  º 120 7,5  Shelled, whether or not frozen, excluding shrimps and , prawns of the Crangon variety Q See Tanc codes in the Annex. (b) The following products, originating in Norway ; Order No CN code 0 Description Amount of quota (in tonnes) , Quota duty (%) 09.0701 ex 1504 20 10 Oils and fats of marine animals, other than whale oil and 1 000 8,5 ex 1504 30 19 sperm oil, in packings of a net capacity of more than 1 kg ex 151610 90 0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption :  Dried fish, whether or not salted but not smoked : 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macroce ­ phalus) : 09.0707 ex 0305 51 10    dried, unsalted :  Excluding of cod of the species Gadus macroce- 3 900 0 phalus 0305 59 Other :    Fish of the species Boreogadus saida : 0305 59 1 1     Dried, unsalted ' 09.0709 0305 30 19 Fillets of cod of the species Gadus morhua and Gadus ogac, 3 000 0 and fish fillets of the species Boreogadus saida, dried, salted or in brine Prepared or preserved fish, including caviar and caviar substi ­ tutes prepared from fish eggs : ex 160413 90 Other :  Sardinella, brisling or sprats, not pre-fried in oil, deep-frozen     Other : 1604 19 92      God (Gadus morhua, Gadus ogac, Gadus 09.0711 macrocephalus)  º 400 10 ex 1604 19 93 _____ Coalfish (Pollachius virens) excluding smoked coalfish 1904 19 94      Hake (Merluccius spp., Urophycis spp.) 1604 1 9 95      Alaska pollack (Theragra chalcogramma) and (Pollachius pollachius) 1604 19 98 Other ex 1 604 20 90 Fish other than herring and smoked saithe (*) See Taric codes in the Annex. No L 36/1112. 2. 93 Official Journal of the European Communities (c) The following products, originating in Austria : Order No CN code 0 Description Amount of quota (in hi) Quota duty (%) 09.0801 ex 2009 80 11 Concentrated pear juice 2 000 30 + AGR ex 2009 80 19 possibly applicable (*) See Taric codes in the Annex. (d) The following products, originating in Switzerland : Order No CN code 0 Description Amount of quota (in tonnes) Quota duty (%) 09.0901 ex 0809 20 40 Table cherries excluding Morello cherries 1 000 0 ex 0809 20 80 0 See Taric codes in the Annex. 2. Imports of the products listed in paragraph 1 which already qualify for a lower or the same rate of customs duty under other preferential tariff arrangements may not be charged against the corresponding tariff quota. 3. Imports of the products referred to in paragraph 1 under order Nos 09.0601 to 09.0611 , 09.0707, 09.0709 and 09.071 1 shall not qualify for the quota unless the free-at-frontier price, which is determined by the Member States in accordance with Article 22 of Council Regula ­ tion (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aqua ­ culture products ('), shall be at least equal to the reference price, if such a price has been fixed by the Community, for the products or categories of products in question. 4. The Protocols on the definition of the concept of originating products and on methods of administrative cooperation, annexed to the Agreement between the European Economic Community on the one hand and the Kingdom of Sweden, the Kingdom of Norway, the Republic of Austria and the Swiss Confederation on the other, shall be applicable. ties, the Member State concerned shall draw, from the quota volume by means of notification to the Commis ­ sion, a quantity corresponding to those needs. The requests for drawing, with the indication of the date of acceptance of the said declarations, must be communi ­ cated to the Commission without delay. The drawings are granted by the Commission on the basis of the date of acceptance of the declaration of entry into free circulation by the customs authorities of the Member State concerned, to the extent that the available balance so permits . If a Member State does not use the quantities drawn, it shall return them as soon as possible to the corresponding quota volume. If the quantities requested are greater than the available balance of the quota volume, allocation shall be made on a pro rata basis with respect to the requests. Member States shall be informed thereof by the Commission. Article 4 Each Member State shall guarantee importers of the products in question equal and continuous access to the quotas as long as the balance of the corresponding quota volume allows. Article 5 Member States and the Commission shall cooperate closely in order to ensure that this Regulation is complied with . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 2 The tariff quotas referred to in Article 1 shall be adminis ­ tered by the Commission, which may take any appro ­ priate administrative measures in order to ensure efficient administration . Article 3 If an importer presents in a Member State a declaration of entry into free circulation including a request for prefe ­ rential benefit for a product covered by this Regulation, and if this declaration is accepted by the customs authori ­ (&gt;) OJ No L 388, 31 . 12. 1992, p. 1 . No L 36/12 Official Journal of the European Communities 12. 2. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1993 . For the Council The President J. TR0JBORG 12. 2. 93 Official Journal of the European Communities No L 36/13 ANNEX Taric codes Order No CN code Taric code 09.0603 ex 030410 31 0304 10 31 * 10 09.0611 ex 1605 20 00 1605 20 00*91 1605 20 00 * 96 09.0701 ex 1504 20 10 1504 20 10 * 90 ex 1504 30 19 1504 30 19*10 ex 1516 10 90 1516 10 90 * 11 09.0707 ex 0305 51 10 0305 51 10 * 10 0305 51 10 * 20 09.0711 ex 1604 13 90 1604 13 90*91 1604 13 90*99 ex 1604 19 93 1604 19 93*90 ex 1604 20 90 1604 20 90*30 1604 20 90*90 09.0801 ex 2009 80 1 1 2009 80 1 1 * 40 ex 2009 80 19 2009 80 19 * 10 09.0901 ex 0809 20 40 0809 20 40*10 ex 0809 20 80 0809 20 80 * 1 1 0809 20 80 * 31 0809 20 80*81